Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (this “Agreement”) is dated as of May 5, 2017, by and
among each of the individuals whose names and address is set forth on the
signature pages to this Agreement (each such individual an “Investor” and,
collectively, the “Investors”), and Impac Mortgage Holdings, Inc., a Maryland
corporation (the “Company”).

 

RECITALS

 

A.  Reference is made to that certain Indenture (the “Indenture”), dated as of
October 18, 2005, by and between the Company and Wilmington Trust Company, as
trustee, and the First Supplemental Indenture dated as of July 14, 2009.

 

B.  Reference is made to that certain Amended and Restated Declaration of Trust,
dated as of October 18, 2005, and Amendment No. 1 dated as of July 14, 2009 (the
“Trust Agreement”) by and among the Company, Wilmington Trust Company, as
Delaware Trustee and as Institutional Trustee, the respective administrative
trustees named therein and other parties thereto.

 

C.  Impac Capital Trust #4, a Delaware statutory trust (the “Trust”), is the
holder of a Junior Subordinated Debt Security due 2035 in the original principal
amount of $8,500,000 issued by the Company pursuant to the Indenture.

 

D.  The Investors are holders of Capital Securities of the Trust  (the “TruPS”))
in the aggregate liquidation amount of  $8,500,000 issued by the Trust pursuant
to the Trust Agreement, with each Investor holding TruPS having the aggregate
liquidation preference amount set forth next to her/its name on the signature
page hereto.

 

E.  Each of the Investors and the Company desire that the Investors exchange the
TruPS held by her/it at the Closing Date for the consideration set forth herein
pursuant to the terms and conditions of this Agreement (the “Exchange”).

 

F. Subject to the terms and conditions set forth in this Agreement, the Company
desires to issue to each Investor the Investor Shares, pursuant to an effective
registration statement on Form S-3 filed under the Securities Act of 1933, as
amended (the “Securities Act”), all as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Investor agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1                               Definitions.  In addition to the terms defined
elsewhere in this Agreement, for all purposes of this Agreement, the following
terms have the meanings set forth in this Section 1.1:

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Commission” means the United States Securities and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

 

“DTC” means the Depository Trust Company.

 

“Effective Date” shall have the meaning ascribed to such term in Section 3.1(e).

 

“Encumbrances” shall have the meaning ascribed to such term in Section 3.2(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Information” shall have the meaning ascribed to such term in Section 4.5.

 

“Initial Shares” means 412,264 shares of Common Stock.

 

“Investor Percentage” means the number of TruPS held by an Investor divided by
the total number of TruPS outstanding (8,500,000 shares).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(g).

 

“NYSE MKT Approval” means the approval by the NYSE MKT of the Company’s
additional listing applications with regard to the listing of the Shares.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition).

 

“Prospectus” means the final prospectus filed as part of the Registration
Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Investor on the Closing Date.

 

“Registration Statement” means the effective registration statement on Form S-3
(No. 333-215199) filed with the Commission, which registers the sale of the
Shares to the Investors.

 

“Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(d).

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).

 

“Shares” means the shares of Common Stock issued or issuable to each Investor
pursuant to this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

“Trading Day” means a day on which the NYSE MKT is open for trading.

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue |
Brooklyn, NY 11219 and a facsimile number of 718.765.8711, and any successor
transfer agent of the Company.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1                               Exchange of TruPS.  Upon and subject to the
terms and conditions contained in this Agreement, on the Closing Date (as
defined in Section 9.1), each Investor shall deliver all the TruPS held by
her/it to the Company, free and clear of all claims, liens and Encumbrances (as
defined herein), and the Company shall transfer and deliver to each Investor the
consideration set forth in Section 2.2 of this Agreement.

 

2.2                               Consideration for the Exchange.

 

(a)                                 The consideration to be delivered to each
Investor shall be the amount set forth in the Signature Block for each Investor
in this Agreement along with accrued and unpaid interest on the TruPS as of the
Closing Date shall be paid on the Closing Date in cash by the Company to each
Investor with respect to the applicable amounts of TruPS held by such investors.

 

(b)                                 On the Closing Date, the Company shall cause
the Transfer Agent to deliver to each Investor the number of Shares set forth on
the applicable signature page under said Investor’s name registered in the name
of said Investor or, if so indicated, in the name of a nominee designated by
said Investor, with delivery being made as described in Section 2.3.

 

2.3                               Deliveries. On the Closing Date:

 

(a)                                 the Company shall deliver or cause to be
delivered to each Investor the following:

 

(i)                                     this Agreement duly executed by the
Company;

 

(ii)                                  a copy of the irrevocable instructions to
the Transfer Agent instructing the Transfer Agent to deliver on an expedited
basis via DTC’s Deposit and Withdrawal at Custodian system (“DWAC”) Shares equal
to such Investor’s pro rata amount of the Initial Shares, registered in the name
of such Investor;

 

(iii)                               cash in the amount of the accrued and unpaid
interest with respect to the TruPS held by such Investor; and

 

(iv)                              the Prospectus and Prospectus Supplement
(which may be delivered in accordance with Rule 172 under the Securities Act).

 

(b)                                 each Investor shall deliver or cause to be
delivered to the Company the following:

 

(i)                                     this Agreement duly executed by such
Investor;

 

(ii)                                  the TruPS held by her/it; and

 

3

--------------------------------------------------------------------------------


 

(iii)                               an executed copy of an agreement, in form
satisfactory to the Company and its counsel, providing for the cancellation of
the TruPS.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1                               Representations and Warranties of the
Company. The Company hereby makes the following                        
representations and warranties to each Investor:

 

(a)                                 Organization and Qualification.  The Company
is  duly incorporated, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization, with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted.  The Company is not in violation of any of the
provisions of its articles of incorporation, bylaws or other charter documents. 
The Company is qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, would not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business or condition (financial or otherwise) of the
Company, or (iii) a material adverse effect on the Company’s ability to perform
in any material respect on a timely basis its obligations under any Transaction
Document (any of (i), (ii) or (iii), a “Material Adverse Effect”); provided that
none of the following alone shall be deemed, in and of itself, to constitute a
Material Adverse Effect: (x) a change in the market price or trading volume of
the Common Stock or (y) changes in general economic conditions or changes
affecting the industry in which the Company operates generally (as opposed to
Company-specific changes) so long as such changes do not have a materially
disproportionate effect on the Company.

 

(b)                                 Authorization; Enforcement.  The Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of each of the Transaction Documents by the Company and the consummation by it
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, the Board of Directors or the Company’s stockholders in
connection therewith other than actions required by the Company in connection
with the Required Approvals.  Each Transaction Document to which it is a party
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c)                                  No Conflicts.  The execution, delivery and
performance by the Company of the Transaction Documents, the issuance and sale
of the Shares and the consummation by it of the transactions contemplated hereby
and thereby to which it is a party do not and as of the closing of the sale and
purchase transactions contemplated hereby will not (i) conflict with or violate
any provision of the Company’s articles of incorporation, bylaws or other
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
pursuant to the terms of, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) under, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) or other understanding to which the
Company is a party or by which any property or asset of the Company is bound or
affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not have or reasonably be expected to result in a
Material Adverse Effect.

 

4

--------------------------------------------------------------------------------


 

(d)                                 Filings, Consents and Approvals.  The
Company is not required to obtain any consent, waiver, authorization or order
of, give any notice to, or make any filing or registration with, any court or
other federal, state, local or other governmental authority or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than: (i) the filing with the Commission of the
Prospectus Supplement, (ii) application(s) to the NYSE MKT for the listing of
the Shares  for trading thereon in the time and manner required thereby and
(iii) such filings as are required to be made under applicable state securities
laws (collectively, the “Required Approvals”), all of which Required Approvals
will be obtained or made by the Company within the applicable periods prescribed
therefor under applicable law, rule or regulation.

 

(e)                                        Issuance of the Shares;
Registration.  The Shares are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be validly issued,
fully paid and nonassessable, free and clear of all Liens other than those
arising under applicable securities laws.  The Company has reserved from its
duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement. The Company has prepared and filed the
Registration Statement, which became effective on December 29, 2016 (the
“Effective Date”), including the Prospectus, and such amendments and supplements
thereto as may have been required prior to the date of this Agreement.  The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission.   At the time the
Registration Statement and any amendments thereto became effective, and at the
Closing Date, the Registration Statement and any amendments thereto conformed
and will conform in all material respects to the requirements of the Securities
Act and did not and will not contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; and the Prospectus and any
amendments or supplements thereto (in each case, including the information
incorporated therein by reference) filed in connection with the transactions
contemplated by this Agreement, at the time the Prospectus or any such amendment
or supplement thereto was issued and at the Closing Date, conformed and will
conform in all material respects to the requirements of the Securities Act and
did not and will not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(f)                                   Capitalization.   The Company has not
issued any capital stock since its most recently filed periodic report under the
Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, and the issuance of shares of Common
Stock to employees pursuant to the Company’s employee stock purchase plans
outstanding as of the date of the most recently filed periodic report under the
Exchange Act.  No Person has any right of first refusal, preemptive right, right
of participation or any similar right to participate in the transactions
contemplated by the Transaction Documents.

 

(g)                                  SEC Reports; Financial Statements.  The
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for one year preceding the date hereof (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, together with the Prospectus and the Prospectus
Supplement, being collectively referred to herein as the “SEC Reports”) on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension.  As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Exchange Act.   The Company’s financial statements
including in the Registration Statement, the Prospectus and the Prospectus
Supplement have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis during the
periods involved, except  as may be otherwise specified in such financial
statements or the notes thereto, and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal year-end audit adjustments.

 

5

--------------------------------------------------------------------------------


 

(h)                                 Litigation.  There is no Proceeding pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares.

 

3.2                 Representations and Warranties of the Investors.  Each
Investor, for itself and for no               other Investor, hereby represents
and warrants to the Company as follows:

 

(a)                Organization; Authority.  The Investor has entered into this
Agreement freely and voluntarily, and without reliance on any promises not
expressly contained herein, that the Investor has been afforded an adequate time
to review carefully the terms hereof, and that this Agreement will not be deemed
void or avoidable by claims of duress, deception, mistake of fact, or
otherwise.  Such Investor is either an individual or an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate, partnership, limited liability company,
or trust power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement and
performance by such Investor of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate, partnership, limited
liability company, trust or similar action, as applicable, on the part of such
Investor.  Each Transaction Document to which it is a party has been duly
executed by such Investor, and when delivered by such Investor in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Investor, enforceable against it in accordance with its terms, except:
(i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.

 

(b)                                 Absence of Encumbrances.  The Investor is
the record and beneficial owner of the TruPS, free and clear of any Liens,
pledges, claims, restrictions, agreements, charges and encumbrances of any kind
(“Encumbrances”) and there are no pending or, to the Investor’s knowledge,
threatened claims or proceedings which would impair or encumber any of the
TruPS.

 

(c)                                  Absence of Violations.  Neither the
execution nor delivery of this Agreement or of any of the other agreements and
instruments contemplated by this Agreement, nor the consummation of the
transactions contemplated by this Agreement or such other agreements and
instruments will (a) conflict with or result in the breach of any term or
provision of, or constitute a default under, or give any third party the right
to accelerate any obligation under, any contract, agreement, indenture, deed of
trust, instrument, order, law or regulation to which the Investor is a party or
by which the Investor, or any of her/its assets or properties are in any way
bound or obligated or (b) result in the creation of any Encumbrances upon any of
the TruPS.

 

(d)                                 Consents.  No (i) consent, approval, order
or authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority is required on the part of the Investor
in connection with the transaction contemplated by this Agreement and
(ii) consent, approval, waiver or other action by any person or entity under any
contract, instrument or other document is required or necessary for the
execution, delivery and performance of this Agreement.

 

(e)                                  Brokers.  No agent, broker, investment
banker or other person or entity acting on behalf of the Investor or under its
authority, is or will be entitled to any broker’s fee or finder’s fee or any
other commission or similar fee, directly or indirectly, in connection with the
transaction contemplated by this Agreement for which the Company or the Investor
is or will become liable.

 

(f)                                Understandings or Arrangements.  Such
Investor is acquiring the Shares as principal for its own account and has no
direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Shares (this representation and
warranty not limiting such Investor’s right to sell the Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws).  Such Investor is acquiring the Shares hereunder in the
ordinary course of its business.

 

6

--------------------------------------------------------------------------------


 

(g)                                  Investor Status.  At the time such Investor
was offered the Shares, it was, and as of the date hereof it is: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(5),
(a)(7) or (a)(8) under the Securities Act or (ii) a “qualified institutional
buyer” as defined in Rule 144A(a) under the Securities Act.  Such Investor is
not a registered broker-dealer under Section 15 of the Exchange Act.

 

(h)                                 Experience of Such Investor.  Such Investor,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, and has so evaluated the merits and risks of such investment.  Such
Investor is able to bear the economic risk of an investment in the Shares and,
at the present time, is able to afford a complete loss of such investment.

 

(i)                                     Certain Transactions and
Confidentiality. Other than consummating the transactions contemplated
hereunder, such Investor has not, nor has any Person acting on behalf of or
pursuant to any understanding with such Investor, directly or indirectly
executed any purchases or sales, including Short Sales, of the securities of the
Company during the period commencing as of the time that such Investor first
received a term sheet or similar documentation (written or oral) from the
Company or any other Person representing the Company setting forth the material
terms of the transactions contemplated hereunder and ending immediately prior to
the execution hereof.  Notwithstanding the foregoing, in the case of a Investor
that is a multi-managed investment vehicle whereby separate portfolio managers
manage separate portions of such Investor’s assets and the portfolio managers
have no direct knowledge of the investment decisions made by the portfolio
managers managing other portions of such Investor’s assets, the representation
set forth above shall only apply with respect to the portion of assets managed
by the portfolio manager that made the investment decision to acquire the Shares
covered by this Agreement.  Other than to other Persons party to this Agreement,
such Investor has maintained the confidentiality of all disclosures made to it
in connection with this transaction (including the existence and terms of this
transaction).

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1                               Publicity.   The Company and each Investor
shall consult with each other in issuing any other press releases with respect
to the transactions contemplated hereby, and neither the Company nor any
Investor shall issue any such press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Investor, or without the prior consent of each Investor, with
respect to any press release of the Company, which consent shall not be
unreasonably withheld or delayed, except if such disclosure is required by law,
in which case the disclosing party shall promptly provide the other party with
prior notice of such public statement or communication.  Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Investor, or
include the name of any Investor in any filing with the Commission or any
regulatory agency or the NYSE MKT, without the prior written consent of such
Investor, except (a) as required by federal securities law in connection with
the filing of final Transaction Documents with the Commission and (b) to the
extent such disclosure is required by other law or regulations, in which case
the Company shall provide the Investors with prior notice of such disclosure
permitted under this clause (b).

 

4.2           Indemnification of Company.  Subject to provision of this
Section 4.2, each Investor shall indemnify, defend and hold harmless Company and
its stockholders, directors (other than any Investor who is a director of the
Company), officers, employees and agents and their successors and assigns
against any loss, claim, damage, cost, obligation, liability, penalty and
expense, including all legal and other expenses reasonably incurred in
connection with investigating or defending against any such loss, claim, damage,
cost, obligation, liability, penalty, or expense or action in respect of such
matters (collectively referred to as “Damages”), occasioned by, arising out of
or resulting from any breach of any representation or warranty by or covenant of
such Investor contained in this Agreement or of any other agreement provided for
in this Agreement.  Indemnification under this Section 4.2 shall constitute the
Company’s exclusive remedy for any breach or default of any representation or
warranty by, or covenant of, the Investor contained in this Agreement or any
other agreement provided for in this Agreement, except in cases of fraud.  The
Company may pursue other remedies in addition to indemnification for fraud.

 

7

--------------------------------------------------------------------------------


 

4.3                               Indemnification by Company.  From and after
the Closing, the Company shall indemnify, defend and hold harmless each Investor
and her/its agents, successors and assigns against any Damages occasioned by,
arising out of or resulting from any breach or default of any representation or
warranty by, or covenant of, the Company contained in this Agreement, or any
other agreement provided for in this Agreement.  Indemnification under this
Section 4.3 shall constitute each Investor’s exclusive remedy for any breach or
default of any representation or warranty by, or covenant of the Company
contained in this Agreement or any other agreement provided for in this
Agreement, except in cases of fraud.  The Investors may pursue other remedies in
addition to indemnification for fraud.

 

4.4                               Notice of Indemnification.  Upon receipt by an
indemnified party of notice of the commence against it of any action involving a
claim, such indemnified party, if a claim in respect of such action is to be
made by it against any indemnifying party under this Section 4.4, shall promptly
notify in writing the indemnifying party of such commencement.  In case any such
action is brought against any indemnified party, and it notifies an indemnifying
party of such commencement, the indemnifying party will be entitled to
participate in the defense and, to the extent that it may wish, jointly with any
other indemnifying party similarly notified, assume the defense of the action,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of its election to assume
the defense, the indemnifying party will not be liable to such indemnified party
under this Section 4.4 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense other than reasonable
costs of investigation.  Any such indemnifying party shall not be liable to any
such indemnified party on account of any settlement of any claim or action
effected without the consent of such indemnifying party unless the indemnifying
party had determined not to assume the defense of the action.  The indemnifying
party will not settle or compromise any claim or action without the written
consent of the indemnified party (which consent shall not be unreasonably
withheld).

 

4.5                               Confidentiality.           Each Investor
agrees to maintain the confidentiality of, and to not use, the Information (as
defined below), except that Information may be disclosed (a) to partners,
directors, trustees, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential pursuant to the
terms hereof), (b) to the extent requested by any regulatory authority, (c) to
the extent required by applicable law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or under any other Transaction Document or
any suit, action or proceeding relating to this Agreement or any other
Transaction Document or the enforcement of rights hereunder or thereunder,
(f) with the consent of the Company, or (g) to the extent such Information
(x) is publicly available at the time of disclosure or becomes publicly
available other than as a result of a breach of this Section 463 or (y) becomes
available to such Investor on a non-confidential basis from a source other than
the Company; provided that such source is not known by such disclosing party to
be bound by confidentiality obligations to the Company.  For the purposes of
this Section 4.5, “Information” shall mean all information received from the
Company or any of its Subsidiaries relating to the Company or any of its
Subsidiaries or their business, that is clearly identified or reasonably
identifiable at the time of delivery as confidential, other than any such
information that is available to the Investors on a non-confidential basis prior
to disclosure by the Company.  Any person required to maintain the
confidentiality of Information as provided in this Section 4.5 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of reasonable care to maintain the confidentiality of
such Information as such person would reasonably accord to its own confidential
information.

 

4.6                               Release.  As a part of the consideration of
this Agreement, each Investor and for the personal representatives, successors,
and assigns of the Investor, does hereby remise, release, and forever discharge
the Company and the officers, employees, directors (other than any Investor who
is a director of the Company, and stockholders thereof, of and from all manner
of actions, whether intentional or negligent, causes and causes of action,
suits, debts, sums of money, account reckonings, bonds, bills, specialties,
covenants, controversies, agreements, promises, variances, trespasses, damages,
judgments, executions, claims, and demands, whatsoever, at law or in equity, and
particularly, in regard to any and all claims relating to the TruPS and any and
all transactions in relation thereto other than the transaction entered into
pursuant to this Agreement (including, without limitation, any guaranties of the
same and without limitation any claim to dividends deferred and not paid under
the TruPS), which Investor or Investor’s personal representatives, successors,
assigns, and agents ever had, now have, or may have in the future, for, upon or
by reason of any matter, cause, or thing, whatsoever relating to the TruPS and
any transactions in relation thereto other than the transaction entered into
pursuant to this Agreement (including without limitation any guaranties of the
same and without limitation any claim to dividends deferred and not paid under
the TruPS).

 

8

--------------------------------------------------------------------------------


 

ARTICLE V

COVENANTS OF THE INVESTORS

 

5.1 Covenants of the Investors. In addition to other obligations contained in
this Agreement, between the date of this Agreement and the Closing, unless
specifically waived, in writing, by the Company, the each of the Investors
shall:

 

(a)  Cooperation. Take no action that would cause the conditions upon which the
obligations of the parties to effect the transaction contemplated by this
Agreement not to be fulfilled including, without limitation, taking or causing
to be taken any action that would cause the representations and warranties made
by the Investors in this Agreement not to be true and correct in all material
respects as of the Closing Date.

 

(b)  Certain Actions, Use commercially reasonable efforts (including, without
limitation, executing required documents and paying any related fees and
expenses required by contract or otherwise) to cause to be fulfilled the
conditions precedent to the Company’s obligations to consummate the transaction
contemplated by this Agreement that are dependent upon the actions of the
Investors.

 

(c)  Governmental Filings. Promptly make all governmental filings or other
submissions, if any, which may be necessary in order for the Investors to be
able to consummate the transaction contemplated by this Agreement.

 

(d)  No Shop; Standstill. Refrain from taking, directly or indirectly, any
action to encourage, initiate, solicit or continue any discussions or
negotiations with, or any other offers from, any other person or entity
concerning the sale of the TruPS.

 

ARTICLE VI

COVENANTS OF THE COMPANY

 

6. 1 Covenants of Company. In addition to other obligations contained in this
Agreement, between the date of this Agreement and the Closing Date, unless
specifically waived, in writing, by the Investors, the Company shall:

 

(a) Cooperation. Take no action that would cause the conditions upon which the
obligations of the parties to effect the transaction contemplated by this
Agreement not to be fulfilled including, without limitation, taking or causing
to be taken any action that would cause the representations and warranties made
by the Company in this Agreement not to be true and correct in all material
respects as of the Closing.

 

(b) Certain Acts. Use commercially reasonable efforts (including, without
limitation, executing required documents and paying any related fees and
expenses required by contract or otherwise) to cause to be fulfilled the
conditions precedent to the Investors’ obligations to consummate the transaction
contemplated by this Agreement that are dependent upon the actions of the
Company.

 

(c)  Governmental Filings. Promptly make all governmental filings or other
submissions, if any, which may be necessary in order for the Company to be able
to consummate the transaction contemplated by this Agreement.

 

ARTICLE VII

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE INVESTORS

 

7. 1 Conditions Precedent to the Obligations of the Investors. Unless each of
the following conditions are satisfied or waived, in writing, by the Investors,
the Investors shall not be obligated to effect the transaction contemplated by
this Agreement:

 

(a)  Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and complete in all material
respects as of the date of this Agreement and as of the Closing Date (as if each
were made at such time), and the Investors shall have received a certificate
signed by an authorized officer of the Company to that effect.

 

9

--------------------------------------------------------------------------------


 

(b)  Performance. Each of the agreements, obligations, conditions and covenants
to be performed or complied with by the Company at or prior to the Closing Date
pursuant to the terms of this Agreement shall have been fully performed or
complied with on or before the Closing Date, including, without limitation, each
of the deliveries to be made by Company pursuant to Section 2.3(a).

 

(c)  Absence of Litigation. There shall be no pending or threatened claim,
action, litigation, suit or other proceeding, either judicial or administrative,
against the Investors, or with respect to the Company, for the purpose of
enjoining or preventing the consummation of this Agreement or otherwise claiming
that this Agreement or its consummation is improper or adversely affecting or
which would adversely affect the benefit to the Investors of the transaction
contemplated by this Agreement.

 

(d)  Consents. All consents, approvals, permits, estoppel certificates and/or
waivers from governmental authorities and all other persons or entities
necessary to effectuate the transaction contemplated by this Agreement and/or in
the case of governmental regulations all applicable time periods shall have
expired or been terminated.

 

ARTICLE VIII

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE COMPANY

 

8.1  Conditions Precedent to Obligations of Company. Unless each of the
following conditions are satisfied or waived, in writing, by the Company, the
Company shall not be obligated to effect the transaction contemplated by this
Agreement:

 

(a)  Representations and Warranties. The representations and warranties of the
Investors contained in this Agreement shall be true and complete in all material
respects as of the date of this Agreement and as of the Closing Date (as if each
were made at such time), and the Company shall have received a certificate
signed by each of the Investors to that effect.

 

(b)  Performance. Each of the agreements, obligations, conditions and covenants
to be performed or complied with by the Investors, at or prior to the Closing,
pursuant to the terms of this Agreement shall have been fully performed or
complied with on or before the Closing Date, including, without limitation, each
of the deliveries to be made by the Investors pursuant to Section 2.3(b).

 

(c)  Absence of Litigation. There shall be no pending or threatened claim,
action, litigation, suit or other proceeding, either judicial or administrative,
against the Company or the Alesco CDO for the purpose of enjoining or preventing
the consummation of this Agreement or otherwise claiming that this Agreement or
its consummation is improper or which would adversely affect the benefit to the
Company of the transaction contemplated by this Agreement.

 

8.4 Consents. All consents, approvals, permits, estoppel certificates and/or
waivers from governmental authorities and all other persons or entities
necessary to effectuate the transaction contemplated by this Agreement and/or in
the case of governmental regulations all applicable time periods shall have
expired or been terminated.

 

ARTICLE IX

CLOSING

 

9.1  Closing and Post-Closing Covenants. The closing under this Agreement (the
“Closing”) shall take place at 7:00 a.m. on May 10, 2017 (the “Closing Date”),
at the offices of the Company, or such other time and/or place as may be agreed
to by the Company and the Investors.  If all of the conditions set forth in
Sections 7 and 8 are not satisfied by such date, subject to extension as
provided in this Agreement, the Company or the Investors, as the case may be in
connection with the applicable condition, shall have the right, but not the
obligation, to postpone the Closing from time to time, but not beyond an
additional ten (10) days in the aggregate. Notwithstanding the foregoing, if the
failure to satisfy a condition is a breach of this Agreement, exercise of an
option provided in this Section 9.1 shall not constitute a waiver of such breach
or of the right to seek damages for such breach.

 

10

--------------------------------------------------------------------------------


 

ARTICLE X.

MISCELLANEOUS

 

10.1        Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Shares to the Investors.

 

10.2        Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, the Prospectus and the Prospectus Supplement
(including the information incorporated therein by reference), contain the
entire understanding of the parties with respect to the subject matter hereof
and thereof, and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into such documents, exhibits and schedules.

 

10.3        Notices.  Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of delivery to such
service, if sent by U.S. nationally recognized overnight courier service or
(d) upon actual receipt by the party to whom such notice is required to be
given.  The addresses for such notices and communications shall be as set forth
on the signature pages attached hereto.

 

10.4        Amendments; Waivers.  No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Investors holding at least 51% of
the Shares then outstanding or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought.  No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

10.5        Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

10.6        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns,
heirs, legatees, devisees, estates, executors, administrators, and legal
representatives.

 

10.7        Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law of that or any
other jurisdiction.  Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by this
Agreement and any other Transaction Documents (whether brought against a party
hereto or its respective Affiliates, Directors, Managers, Trustees, Officers,
Shareholders, Beneficiaries, Partners, Members, Employees or Agents) shall be
commenced exclusively in the state and federal courts sitting in Orange County,
California. Each party hereby irrevocably submits to the exclusive jurisdiction
of the state and federal courts sitting in Orange County, California for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is brought in an inconvenient
venue for such proceeding.  Each party hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.  If any party shall commence an action,
suit or proceeding to enforce any provisions of the Transaction Documents, then,
in addition to the obligations of the Company under Section 4.2, the prevailing
party in such action, suit or proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred in
connection with the investigation, preparation and prosecution of such action or
proceeding.

 

11

--------------------------------------------------------------------------------


 

10.8        Survival.  The representations and warranties contained herein shall
survive the closing of the sale and purchase transactions contemplated hereby
and the delivery of the Shares for a period of six months from such closing.

 

10.9        Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to such other party, it being understood that all
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

10.10      Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

10.11      Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

10.12      Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance or non-performance of the obligations
of any other Investor under any Transaction Document.  Nothing contained herein
or in any other Transaction Document, and no action taken by any Investor
pursuant thereto, shall be deemed to constitute the Investors a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents.

 

10.13      Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

10.14      WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY HEREUNDER, THE PARTIES
EACH KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE
LAW, HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES
FOREVER TRIAL BY JURY.

 

(Signature Pages Follow)

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

IMPAC MORTGAGE HOLDINGS, INC.

 

Address for Notice:
19500 Jamboree Road
Irvine, CA 92612
Phone: (714)

By:

/s/ Ron Morrison

 

Facsimile: (714)

 

Name: Ron Morrison

 

 

 

Title: EVP and General Counsel

 

 

 

 

 

 

With a copy to (which shall not constitute notice):

 

 

 

 

 

Manatt, Phelps & Phillips, LLP
695 Town Center Drive
14th Floor
Costa Mesa, CA 92626
Telephone: (714) 371-2500
Facsimile:  (714) 371-2550
Attention:  Thomas J. Poletti, Esq.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGES FOR INVESTORS FOLLOW]

 

--------------------------------------------------------------------------------


 

[INVESTOR SIGNATURE PAGES TO IMPAC MORTGAGE HOLDINGS, INC.

EXCHANGE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Exchange Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

MADAV IX FOUNDATION

 

Address for Notice:

TruPS held: 5,100,000 shares

 

25701 Science Park Drive

Shares of Common Stock: 247,358

 

Beachwood, OH 44122

 

 

Attn:

By:

/s/ Barry Reis

 

Email:

 

Name:

Barry Reis

 

Phone:

 

Its:

Treasurer

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

[INVESTOR SIGNATURE PAGES TO IMPAC MORTGAGE HOLDINGS, INC.

EXCHANGE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Exchange Agreement to be
duly executed by its respective authorized signatories as of the date first
indicated above.

 

RAMAT SECURITIES LTD LLC

 

Address for Notice:

TruPS held: 2,400,000 shares

 

23811 Chagrin Boulevard, Suite 200

Shares of Common Stock: 116,404

 

Beachwood, OH 44122

 

 

Email:

By:

/s/ Howard Amster

 

Phone:

 

Name:

Howard Amster

 

 

 

Its:

Manager

 

 

 

[SIGNATURE PAGES CONTINUE]

 

--------------------------------------------------------------------------------


 

[INVESTOR SIGNATURE PAGES TO IMPAC MORTGAGE HOLDINGS, INC.

EXCHANGE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has caused this Exchange Agreement to be
duly executed by its respective authorized signatories as of the date first
indicated above.

 

TAMRA F. GOULD TTEE FOR

 

Address for Notice:

FIRST AMENDED AND RESTATED DECLARATION OF TRUST

 

23811 Chagrin Suite 200
Beachwood, OH 44122

OF TAMRA GOULD DTD NOVEMBER 5, 2004

 

Email:

TruPS held: 1,000,000 shares

 

Phone:

Shares of Common Stock: 48,502

 

 

 

 

 

By:

/s/ Howard Amster for Tamra F. Gould Trust

 

 

 

Name:

Tamra Gould, Howard Amster

 

 

 

Its:

Authorized Representative

 

 

 

--------------------------------------------------------------------------------